DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 13 June 2019.  
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 9-11 recite the limitation “objectionable content” which is vague and indefinite (i.e. what is objectionable is completely subjective and open ended, such as fraudulent, misleading, threatening, lewd or explicit?).
Claims 2-8 and 10-16 are also rejected for failing to remedy the deficiencies of independent claims 1 and 9.
The terms "objectionability, and validity" in claim 17 and is a relative term which renders the claim indefinite.  The terms " objectionability, and validity " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claims 18-20 are also rejected for failing to remedy the deficiencies of independent claim 17.  
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites selecting an intervention based upon of received user content that is determined to be objectionable which is an abstract idea of organizing human activity (collecting user-generated content) as well as the abstract idea of a mental process (observation or judgement as to whether or not the content is objectionable).
The limitations of: 
In claim 1 “based on user content submitted to a platform, determining whether the content includes objectionable content; based on the objectionable content, associating a content persona classification with the objectionable content; and based on the content persona classification, selecting an intervention” 
In claim 9 “receiving user content submitted to a platform; determining whether the user content is associated with a product or is associated with a review; associating a persona classification with the user content; determining whether the user content includes objectionable content; and based on the persona classification, the objectionable content, and whether the user content is associated with a product, selecting an intervention”
In claim 17 “receiving user content associated with a product; associating, with one or more of a set of classifications, the user content based on at least a set of defined personas, objectionability, and validity; and based on the one or more of the set of classifications that the user content is associated with, selecting an intervention”
Here, as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and/or a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components (Step 2A Prong 1).  That is, nothing in the claim element precludes the step from the methods of organizing human interactions grouping or practically being performed in the mind as the method claims are completely devoid of any structure whatsoever.  For example, “determining,” “associating” and “selecting” in the context of this claim encompasses the user manually reading other users’ generated content in order to make some sort of mental judgement or decision regarding that persona and content being objectionable.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as one of the certain method of organizing human activities, while some of the concepts may be based in the mind, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In particular, claims 1 and 9 only recites one additional element – having some sort of platform where the content is situated (claim 17 is devoid of such a feature or element) is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of having a “platform” is simply linking the judicial exception to a particular technological environment, which cannot provide an inventive 
Claims 2-8, 10-16 and 18-20 are dependent on claims 1, 9, and 17 and include all the limitations of claims 1, 9, and 17.  Therefore, claims 2-8, 10-16 and 18-20 recite the same abstract idea of “selecting an intervention based upon of received user content that is determined to be objectionable.”  The claim recites the additional limitations all of which are still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  The claims do not even introduce any additional structure for the method claims.  And again, as discussed with respect to claims 1, 9, and 17, the claims are simply limitations which are no more than only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterne et al. (US Patent No. 8,600,796) further in view of Wong et al. (US PG Pub. 2014/0258169).

As per claim 1, Sterne discloses a method of selecting an intervention, comprising (methods of generating product polarization information, Sterne Col. 19 lines 38-57):  
based on user content submitted to a platform, determining whether the content includes objectionable content (various types of user generated content may be collected and analyzed, such as a review, Sterne Col. 5 lines 1-21; false positive polarization, Col 2 line 52-Col. 3 line 4; Embodiments described herein can provide insight into how, why, and what customers feel the way they do about a certain product or service. In particular, embodiments provide a unique method for assessing the degree of polarization of sentiment scores for a product, service, or the like within a particular dimension. In addition to identifying which products/services are polarized within which dimensions, embodiments can consider factors that correlate to a certain sentiment, whether the factors are something about the product/service itself, the customers' circumstances (e.g., demographics, income, etc.) or external factors.  As discussed above, one embodiment of a content intelligence system can comprise a number of content intelligence modules configured to quickly analyze user-generated content and user data, including a product polarization module.  The product polarization module may implement a method for identifying products, services, or the like that are associated with polarized sentiments, utilizing various techniques including data ; 
based on the objectionable content, associating a content persona classification with the objectionable content (persona can be based upon user submitted content, segments with dimensions, Sterne Col. 15 lines 23-46).
Both the Sterne and Wong references are analogous in that both are directed towards/concerned with product reviews.  While the Sterne reference teaches the ability to determine a sentiment regarding reviews, Sterne does not expressly disclose based on the content persona classification, selecting an intervention.
However, Wong teaches based on the content persona classification, selecting an intervention (thresholds for risk reviews, it may be determined that reviews with a very high risk score (e.g. &gt;0.5) are primarily false and instead of being set to Pending Further Verification, should instead be set immediately to Not Verified and the user 10 that submitted the review be flagged as a high risk user 10 so that any future reviews submitted by the user 10 are more closely scrutinized.  As another example, for very high risk reviews (e.g. risk score &gt;0.9) that are more likely to be submitted by professional fraudsters, the business rule may require manual examination by a company fraud investigator because the likelihood that requesting additional verification from the user 10 would not be helpful may exist because the user 10 may falsify the additional documents being requested, Wong ¶39).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wong’s method of business rules for flagging high risk reviews in order to identify professional fraudsters in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent reviews.  
The motivation being that that online reviews typically suffer from reliability concerns because many websites allow users to submit reviews with no verification or insufficient verification that the user actually conducted business with the merchant that being reviewed.  In fact, there are many examples of 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited " based on the objectionable content, associating a content persona classification with the objectionable content; and based on the content persona classification, selecting an intervention " is not a positive method step as it do not require any actual positive recited claim steps to be performed (i.e. it is written in the alternative); nor does it modify any of the positively claimed method steps.  

As per claim 2, Sterne and Wong disclose as shown above with respect to claim 1.  Sterne further discloses wherein determining whether the content includes objectionable content includes determining a validity classification based on the user content (assessing the degree of polarization of sentiment scores, Sterne Col. 22 line 44-Col. 23 line 20) (Examiner interprets assessing the degree of the sentiment scores as the determination of a validity classification).

As per claim 3, Sterne and Wong disclose as shown above with respect to claim 2.  Sterne further discloses wherein the objectionable content includes at least one trigger classification associated with user content that meets a threshold criteria indicating the user content is likely to elicit second user content that includes objectionable content (the product polarization module may be configured to analyze the distribution of overall sentiment variation in the dimension utilizing a one-way Analysis of Variance which produces a p-value for the dimension. In one embodiment, the product polarization module may be further configured to determine whether the p-value is above a predetermined threshold and discard the dimension as a candidate for polarization if the p-value is above the predetermined threshold. Since a high p-value may indicate relatively uniformly distributed ratings (sentiments), this step may serve to eliminate potential false positive polarization candidates, Sterne Col. 2 lines 52-62).

As per claim 4, Sterne and Wong disclose as shown above with respect to claim 1.  Wong further teaches wherein the user content includes user text and a user rating and the associating a content persona classification includes determining whether the user content and the user rating concur (thresholds for risk reviews, it may be determined that reviews with a very high risk score (e.g. &gt;0.5) are primarily false and instead of being set to Pending Further Verification, should instead be set immediately to Not Verified and the user 10 that submitted the review be flagged as a high risk user 10 so that any future reviews submitted by the user 10 are more closely scrutinized.  As another example, for very high risk reviews (e.g. risk score &gt;0.9) that are more likely to be submitted by professional fraudsters, the business rule may require manual examination by a company fraud investigator because the likelihood that requesting additional verification from the user 10 would not be helpful may exist because the user 10 may falsify the additional documents being requested, Wong ¶39).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wong’s method of business rules for flagging high risk reviews in order to identify professional fraudsters in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent reviews.  
The motivation being that that online reviews typically suffer from reliability concerns because many websites allow users to submit reviews with no verification or insufficient verification that the user actually conducted business with the merchant that being reviewed.  In fact, there are many examples of merchants posing as a customer and submitting positive reviews for themselves or submitting negative reviews for their competitors (Wong ¶5).

As per claim 5, Sterne and Wong disclose as shown above with respect to claim 1.  Sterne further discloses wherein the user content includes at least one of geography information, seller information, and product information, and the associating a content persona classification includes determining whether a subject of the user content and the at least one of geography information, seller information, and product information are in agreement (various types of user generated content may be .

As per claim 6, Sterne and Wong disclose as shown above with respect to claim 1.  Sterne further discloses wherein the user submitting the user content is associated with one of a plurality of roles related to a subject of the content (reviews correspond to a user evaluation of a product, Sterne Col. 7 line 55-Col. 8 line 3) (Examiner interprets the user providing reviews as the role of customer or buyer).

As per claim 7, Sterne and Wong disclose as shown above with respect to claim 6.  Sterne further discloses wherein the plurality of roles include being a seller of the subject of the content (Ask/Answer content may comprise questions or answers submitted by a user, retailer or manufacturer concerning a potential purchase decision, for example regarding the capabilities or use of a product or category of products, demographic information on a user generating a question or answer, Sterne Col. 8 lines 3-8) (Examiner interprets the questions or answers submitted by a retailer or manufacturer as the seller role).

As per claim 8, Sterne and Wong disclose as shown above with respect to claim 6.  Sterne further discloses wherein the plurality of roles includes purporting to be a buyer of the subject of the content (reviews correspond to a user evaluation of a product, Sterne Col. 7 line 55-Col. 8 line 3) (Examiner interprets the user providing reviews as the role of customer or buyer).

As per claim 9, Sterne discloses a method, comprising (methods of generating product polarization information, Sterne Col. 19 lines 38-57): 
receiving user content submitted to a platform (various types of user generated content may be collected and analyzed, such as a review, Sterne Col. 5 lines 1-21); 
determining whether the user content is associated with a product or is associated with a review (various types of user generated content may be collected and analyzed, such as a review, Sterne Col. 5 lines 1-21); 
associating a persona classification with the user content (Embodiments described herein can provide insight into how, why, and what customers feel the way they do about a certain product or service. In particular, embodiments provide a unique method for assessing the degree of polarization of sentiment scores for a product, service, or the like within a particular dimension. In addition to identifying which products/services are polarized within which dimensions, embodiments can consider factors that correlate to a certain sentiment, whether the factors are something about the product/service itself, the customers' circumstances (e.g., demographics, income, etc.) or external factors.  As discussed above, one embodiment of a content intelligence system can comprise a number of content intelligence modules configured to quickly analyze user-generated content and user data, including a product polarization module.  The product polarization module may implement a method for identifying products, services, or the like that are associated with polarized sentiments, utilizing various techniques including data mining and sentiment analysis. In one embodiment, the product polarization module may operate to identify products or services or Subjects associated with polarized sentiments in a dimension or a certain portion of population, Sterne Col. 22 lines 22-43); 
determining whether the user content includes objectionable content (false positive polarization, Sterne Col 2 line 52-Col. 3 line 4; Embodiments described herein can provide insight into how, why, and what customers feel the way they do about a certain product or service. In particular, embodiments provide a unique method for assessing the degree of polarization of sentiment scores for a product, service, or the like within a particular dimension. In addition to identifying which products/services are polarized within which dimensions, embodiments can consider factors that correlate to a certain sentiment, whether the factors are something about the product/service itself, the customers' circumstances (e.g., demographics, income, etc.) or external factors.  As discussed above, one embodiment of a content intelligence system can comprise a number of content intelligence modules configured to quickly analyze user-generated content and user data, including a product polarization module.  The product polarization module may implement a method for identifying products, services, or the like that are associated with polarized sentiments, utilizing various techniques including data mining and sentiment analysis. In one embodiment, the product polarization module may operate to identify products or services or Subjects associated with polarized sentiments in a dimension or a certain portion of population, Col. 22 lines 22-43) (Examiner interprets the false positive or sentiment about a product to be potentially “objectionable” i.e. negative sentiments; and 
Both the Sterne and Wong references are analogous in that both are directed towards/concerned with product reviews.  While the Sterne reference teaches the ability to determine a sentiment regarding reviews, Sterne does not expressly disclose based on the persona classification, the objectionable content, and whether the user content is associated with a product, selecting an intervention.
However, Wong teaches based on the persona classification, the objectionable content, and whether the user content is associated with a product, selecting an intervention (thresholds for risk reviews, it may be determined that reviews with a very high risk score (e.g. &gt;0.5) are primarily false and instead of being set to Pending Further Verification, should instead be set immediately to Not Verified and the user 10 that submitted the review be flagged as a high risk user 10 so that any future reviews submitted by the user 10 are more closely scrutinized.  As another example, for very high risk reviews (e.g. risk score &gt;0.9) that are more likely to be submitted by professional fraudsters, the business rule 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wong’s method of business rules for flagging high risk reviews in order to identify professional fraudsters in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent reviews.  
The motivation being that that online reviews typically suffer from reliability concerns because many websites allow users to submit reviews with no verification or insufficient verification that the user actually conducted business with the merchant that being reviewed.  In fact, there are many examples of merchants posing as a customer and submitting positive reviews for themselves or submitting negative reviews for their competitors (Wong ¶5). 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited "based on the persona classification, the objectionable content, and whether the user content is associated with a product, selecting an intervention " is not a positive method step as it do not require any actual positive recited claim steps to be performed (i.e. it is written in the alternative); nor does it modify any of the positively claimed method steps.

As per claim 10, Sterne and Wong disclose as shown above with respect to claim 9.  Sterne further discloses wherein determining whether the user content includes objectionable content includes determining a validity classification based on the user content (assessing the degree of polarization of sentiment scores, Sterne Col. 22 line 44-Col. 23 line 20) (Examiner interprets assessing the degree of the sentiment scores as the determination of a validity classification).

As per claim 11, Sterne and Wong disclose as shown above with respect to claim 10.  Sterne further discloses wherein the objectionable content includes at least one trigger classification associated with user content that meets a threshold criteria indicating the user content is likely to elicit second user content that includes objectionable content (the product polarization module may be configured to analyze the distribution of overall sentiment variation in the dimension utilizing a one-way Analysis of Variance which produces a p-value for the dimension. In one embodiment, the product polarization module may be further configured to determine whether the p-value is above a predetermined threshold and discard the dimension as a candidate for polarization if the p-value is above the predetermined threshold. Since a high p-value may indicate relatively uniformly distributed ratings (sentiments), this step may serve to eliminate potential false positive polarization candidates, Sterne Col. 2 lines 52-62).

As per claim 12, Sterne and Wong disclose as shown above with respect to claim 9.  Wong further teaches wherein the user content includes user text and a user rating and the associating a content persona classification includes determining whether the user content and the user rating concur (thresholds for risk reviews, it may be determined that reviews with a very high risk score (e.g. &gt;0.5) are primarily false and instead of being set to Pending Further Verification, should instead be set immediately to Not Verified and the user 10 that submitted the review be flagged as a high risk user 10 so that any future reviews submitted by the user 10 are more closely scrutinized.  As another example, for very high risk reviews (e.g. risk score &gt;0.9) that are more likely to be submitted by professional fraudsters, the business rule may require manual examination by a company fraud investigator because the likelihood that requesting additional verification from the user 10 would not be helpful may exist because the user 10 may falsify the additional documents being requested, Wong ¶39).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wong’s method of business rules for flagging high risk reviews in order to identify professional fraudsters in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent reviews.  
The motivation being that that online reviews typically suffer from reliability concerns because many websites allow users to submit reviews with no verification or insufficient verification that the user actually conducted business with the merchant that being reviewed.  In fact, there are many examples of merchants posing as a customer and submitting positive reviews for themselves or submitting negative reviews for their competitors (Wong ¶5)..

As per claim 13, Sterne and Wong disclose as shown above with respect to claim 9.  Sterne further discloses wherein the user content includes at least one of geography information, seller information, and product information, and the associating a content persona classification includes determining whether a subject of the user content and the at least one of geography information, seller information, and product information agree (various types of user generated content may be collected and analyzed, such as a review, Sterne Col. 5 lines 1-21; false positive polarization, Col 2 line 52-Col. 3 line 4; Embodiments described herein can provide insight into how, why, and what customers feel the way they do about a certain product or service. In particular, embodiments provide a unique method for assessing the degree of polarization of sentiment scores for a product, service, or the like within a particular dimension. In addition to identifying which products/services are polarized within which dimensions, embodiments can consider factors that correlate to a certain sentiment, whether the factors are something about the product/service itself, the customers' circumstances (e.g., demographics, income, etc.) or external factors.  As discussed above, one embodiment of a content intelligence system can comprise a number of content intelligence modules configured to quickly analyze user-generated content and user data, including a product polarization module.  The product polarization module may implement a method for identifying products, services, or the like that are associated with polarized sentiments, utilizing various techniques including data mining and sentiment analysis. In one embodiment, the product polarization module may operate to identify products or services or Subjects associated with polarized sentiments in a dimension or a certain portion of population, Col. 22 lines 22-43).

As per claim 14, Sterne and Wong disclose as shown above with respect to claim 9.  Sterne further discloses wherein the user submitting the user content is associated with one of a plurality of roles related to a subject of the content (reviews correspond to a user evaluation of a product, Sterne Col. 7 line 55-Col. 8 line 3) (Examiner interprets the user providing reviews as the role of customer or buyer).

As per claim 15, Sterne and Wong disclose as shown above with respect to claim 14.  Sterne further discloses wherein the plurality of roles include being a seller of the subject of the user content (Ask/Answer content may comprise questions or answers submitted by a user, retailer or manufacturer concerning a potential purchase decision, for example regarding the capabilities or use of a product or category of products, demographic information on a user generating a question or answer, Sterne Col. 8 lines 3-8) (Examiner interprets the questions or answers submitted by a retailer or manufacturer as the seller role).

As per claim 16, Sterne and Wong disclose as shown above with respect to claim 14.  Sterne further discloses wherein the plurality of roles includes purporting to be a buyer of the subject of the user content (reviews correspond to a user evaluation of a product, Sterne Col. 7 line 55-Col. 8 line 3) (Examiner interprets the user providing reviews as the role of customer or buyer).

As per claim 17, Sterne discloses a method, comprising (methods of generating product polarization information, Sterne Col. 19 lines 38-57): 
receiving user content associated with a product (various types of user generated content may be collected and analyzed, such as a review, Sterne Col. 5 lines 1-21); 
associating, with one or more of a set of classifications, the user content based on at least a set of defined personas, objectionability, and validity (Embodiments described herein can provide insight into how, why, and what customers feel the way they do about a certain product or service. In particular, embodiments provide a unique method for assessing the degree of polarization of sentiment scores for a product, service, or the like within a particular dimension. In addition to identifying which products/services are polarized within which dimensions, embodiments can consider factors that correlate to a certain sentiment, whether the factors are something about the product/service itself, the customers' circumstances (e.g., demographics, .
Both the Sterne and Wong references are analogous in that both are directed towards/concerned with product reviews.  While the Sterne reference teaches the ability to determine a sentiment regarding reviews, Sterne does not expressly disclose based on the one or more of the set of classifications that the user content is associated with, selecting an intervention.
However, Wong teaches based on the one or more of the set of classifications that the user content is associated with, selecting an intervention (thresholds for risk reviews, it may be determined that reviews with a very high risk score (e.g. &gt;0.5) are primarily false and instead of being set to Pending Further Verification, should instead be set immediately to Not Verified and the user 10 that submitted the review be flagged as a high risk user 10 so that any future reviews submitted by the user 10 are more closely scrutinized.  As another example, for very high risk reviews (e.g. risk score &gt;0.9) that are more likely to be submitted by professional fraudsters, the business rule may require manual examination by a company fraud investigator because the likelihood that requesting additional verification from the user 10 would not be helpful may exist because the user 10 may falsify the additional documents being requested, Wong ¶39).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wong’s method of business rules for flagging high risk reviews in order to identify professional fraudsters in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent reviews.  
The motivation being that that online reviews typically suffer from reliability concerns because 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited "based on the one or more of the set of classifications that the user content is associated with, selecting an intervention" is not a positive method step as it do not require any actual positive recited claim steps to be performed (i.e. it is written in the alternative); nor does it modify any of the positively claimed method steps.

As per claim 18, Sterne and Wong disclose as shown above with respect to claim 17.  Sterne further discloses wherein the objectionability of the user content is based on at least one trigger classification associated with user content that meets a threshold criteria indicating the user content is likely to elicit second user content that includes objectionable content (the product polarization module may be configured to analyze the distribution of overall sentiment variation in the dimension utilizing a one-way Analysis of Variance which produces a p-value for the dimension. In one embodiment, the product polarization module may be further configured to determine whether the p-value is above a predetermined threshold and discard the dimension as a candidate for polarization if the p-value is above the predetermined threshold. Since a high p-value may indicate relatively uniformly distributed ratings (sentiments), this step may serve to eliminate potential false positive polarization candidates, Sterne Col. 2 lines 52-62).

As per claim 19, Sterne and Wong disclose as shown above with respect to claim 17.  Wong further teaches wherein the user content includes user text and a user rating and the associating with one or more of a set of classifications includes determining whether the user content and the user rating concur (thresholds for risk reviews, it may be determined that reviews with a very high risk score (e.g. &gt;0.5) are primarily false and instead of being set to Pending Further Verification, should instead be set immediately to Not Verified and the user 10 that submitted the review be flagged as a high risk user 10 so that any future reviews submitted by the user 10 are more closely scrutinized.  As another example, for very high risk reviews (e.g. risk score &gt;0.9) that are more likely to be submitted by professional fraudsters, the business rule may require manual examination by a company fraud investigator because the likelihood that requesting additional verification from the user 10 would not be helpful may exist because the user 10 may falsify the additional documents being requested, Wong ¶39).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wong’s method of business rules for flagging high risk reviews in order to identify professional fraudsters in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent reviews.  
The motivation being that that online reviews typically suffer from reliability concerns because many websites allow users to submit reviews with no verification or insufficient verification that the user actually conducted business with the merchant that being reviewed.  In fact, there are many examples of merchants posing as a customer and submitting positive reviews for themselves or submitting negative reviews for their competitors (Wong ¶5)..

As per claim 20, Sterne and Wong disclose as shown above with respect to claim 17.  Sterne further discloses further comprising: associating the user content with one of a plurality of a roles related to a subject of the user content (reviews correspond to a user evaluation of a product, Sterne Col. 7 line 55-Col. 8 line 3) (Examiner interprets the user providing reviews as the role of customer or buyer).


Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Adjaoute (US Patent No. 10,896,421) Smart retail analytics and commercial messaging.
Kandylas et al. (US PG Pub. 2017/0249384) Content categorization.
Luan et al. (US PG Pub. 2016/0070709) Online review assessment using multiple sources.
Myslinski (US PG Pub. 2013/015984) Method and system for validating a fact checking system.
Zahran (US PG Pub. 2014/0283055) Providing alerts based on unstructured information methods and apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629